Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on May 4, 2021 has been entered and made of record.  Claims 1-20 are pending and are being examined in this application.
In light of Applicant’s amendments to the claims, the 101 rejection is withdrawn.
Applicant’s arguments with respect to the 103 rejections have been considered, but are moot in view of the new ground(s) of rejection provided below.

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boquet et al. (US Pub. 20190377823) in view of Feuersanger et al. (US Pub. 2014/0095493).
Referring to claim 1, Boquet discloses a method for matching a document of a first kind to a document of a second kind, the method comprising: 
providing a plurality of feature models, each feature model corresponding to one of a plurality of features associated with the second kind of documents [par. 30; reference data comprises feature groupings]; 
receiving a document of the first kind to be matched with a document from a plurality of documents of the second kind [par. 28; note the subject document to be matched]; 
applying the plurality of feature models to the received document to produce a plurality of predicted documents of the second kind [pars. 30 and 31; a matching grouping comprising documents corresponding to at least one specific feature is determined from the feature groupings];
selecting a document from the plurality of candidate documents as a matching document that is deemed to match the received document [par. 53; depending on granularity, the matching grouping may be a high-level grouping or a specific document included in the high-level grouping].
Boquet does not appear to explicitly disclose providing an all-features model comprising a one-class support vector machine; applying the all-features model to the plurality of predicted documents to identify a plurality of selector documents from the plurality of predicted documents, the plurality of selector documents being specific ones of the plurality of predicted documents that re validated based on being within a cluster defined by the support vector machine; and selecting a plurality of candidate documents from the plurality of documents of the second kind using the plurality of selector documents to identify the candidate documents.
However, Feuersanger discloses providing an all-features model comprising a one-class support vector machine; applying the all-features model to the plurality of predicted documents to identify a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the document matching taught by Boquet so that SVM classification is used in conjunction with feature matching as taught by Feuersanger. The motivation for doing so would have been to restrict the search to a particular category or domain [Feuersanger, par. 32].
Referring to claim 2, Feuersanger discloses wherein to produce the plurality of predicted documents of the second kind comprises: generating a plurality of predicted feature values and associated probability scores for the features associated with the second kind of documents by applying the plurality of feature models to features associated with the received document; and combining the generated plurality of predicted feature values to produce the plurality of predicted documents of the second kind [pars. 30 and 31; the tf-idf search uses weighted feature vectors].
Referring to claim 3, Boquet discloses wherein the selecting includes ranking the plurality of candidate documents based on their features and respective associated probability scores [pars. 44, 45, 54, and 56; the matching grouping is determined after consideration of various factors and their weights].
Referring to claim 5, Boquet discloses training each feature model using a training set comprising training features and a training label, wherein the training features include features associated with the first kind of documents and the training label is one of the plurality of features 
Referring to claim 6, Feuersanger discloses training the all-feature model using a training set comprising training features and a training label, wherein the training features include features associated with the first kind of documents and the plurality of features associated with the second kind of documents and each training label is a YES label [pars. 27 and 32; the SVM indicates which training examples belong to the particular category or classification (i.e., labels as YES)].
Referring to claim 7, Boquet discloses wherein each feature model is a multi-class classification model [par. 30; note the plurality of feature groupings]. Feuersanger discloses wherein the all-features model is a one-class classification model [par. 27; note the particular category or classification].
Referring to claim 8, see at least the rejection for claim 1. Boquet further discloses a non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computer device, cause the computer device to perform the claimed steps [pars. 58-61; note computer processor, computer readable medium, and instructions].
Referring to claim 9, see the rejection for claim 2.
Referring to claim 10, see at least the rejection for claim 3. Boquet further discloses that the ranking is based on associated similarity scores [pars. 44 and 56; note that distance calculation is a method of computing similarity (e.g., cosine similarity)].
Referring to claim 12, see the rejection for claim 5.
Referring to claim 13, see the rejection for claim 6.
Referring to claim 14, see the rejection for claim 7.
Referring to claim 15, see at least the rejection for claim 1. Boquet further discloses an apparatus comprising: one or more computer processors; and a computer-readable storage medium 
Referring to claim 16, see the rejection for claim 2.
Referring to claim 17, see the rejection for claim 10.
Referring to claim 18, see the rejection for claim 5.
Referring to claim 19, see the rejection for claim 6.
Referring to claim 20, see the rejection for claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157